Title: To George Washington from George Washington Motier Lafayette, 28 March 1796
From: Lafayette, George Washington Motier
To: Washington, George


          
            Sir,
            28. March 1796.
          
          At the moment in which my Friend and I were making arrangements to go to Philadelphia at your desire and invitation, I received a resolution of the House of Representatives, extremely honorable for my father; it was accompanied by a letter from Mr Livingston, equally obliging for myself.
          Penetrated with gratitude for this public mark of bounty, as little expected as merited on my part, I answered it in the best manner in my power. Encouraged by the interest which you are pleased to take in what regards me, I hasten to forward to you a copy of the resolution and of the letter which I received, together with my answer.
          The first desire of my heart being to submit to you every act of mine and to merit your approbation, I venture to request you to point out to me the conduct I should pursue on this occasion, in order to do that which may be most agreeable to you. I have the honor to be, with the most profound respect, sir, your most humble & most obedient servant
          
            (signed) G. W. M. Lafayette
          
        